EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 8/12/21.

The application has been amended as follows: 
In claim 13, line 1, “described in” has been substituted by --according to--.
In claim 13, line 16, “x + z is an integer of 1 or more” has been substituted by --x + z is an integer of 1 or more and 6 or less--.

Reasons for Allowance
Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Hagiwara et al. (US 2011/0014833) discloses the polyamide of Ex. 3 prepared from 101.89 g Jeffamine ED 600 (total amine 3.21 meq/g), 32.17 g Jeffamine ED 900 (total amine 2.16 meq/g), 28.98 g adipic acid (146.14 g/mol; 0.2 mol) and 50.00 g ε-caprolactam (113.16 g/mol; 0.44 mol) [Ex. 3; 0095; Table 1, Ex. 3].  The resulting polyamide has a terminal carboxyl group concentration ([COOH]) [0073-0074] of 27 eq/ton, a terminal amino group concentration ([NH2]) [0071-0072] of 21 eq/ton, and a Mn of 42,000 [Ex. 3; 0095; Table 1, Ex. 3]; corresponding to X/Y of 4.7/1; Ac/Aa et al. (US ‘833) discloses the soft segment is 70 to 85% by mass of the polyether polyamide [0012-0013, 0026] in order to afford at least 1.8 fold increase in slippage resistance and tear strength [0027].  There would be no motivation to modify the polyether polyamide of Ex. 3 to contain 50-99 mass% of ε-caprolactam units (hard segment [0012-0013]), as Hagiwara et al. (US ‘833) requires 70-85 mass% soft segments [0012-0013, 0026-0027]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767